Citation Nr: 1232015	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include bipolar disorder, paranoid schizophrenia and schizoaffective disorder.  

2.  Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION


The appellant served in the Army National Guard from December 1996 to January 2001 with active duty from June 1997 to October 1997 and active duty for training (ACDUTRA) from May 30, 1998 to June 13, 1998 and from August 12, 1999 to August 26, 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded these matters in December 2009 and February 2011 for additional development.  After completing the requested actions to the extent possible, the RO continued the denial of each claim as reflected in the October 2010 supplemental statement of the case (SSOC) and the July 2012 SSOC and returned these matters to the Board for further appellate consideration.

As procedural history, the Board notes that the issue of entitlement to service connection for a psychiatric disorder was previously denied by a rating decision in April 2005 that was not appealed.  Although prior Board remands characterized the matter as a new and material evidence claim to reopen, subsequent to the April 2005 rating decision, including on Board remand, the RO received service personnel records that were not previously associated with the claims file during the original adjudication of the claim.  These records show that the appellant was discharged from the National Guard due to testing positive for marijuana and that she was absent without leave.  This information may relate to the appellant's service connection claim for a psychiatric disorder.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, not withstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  As the additional service records associated with the claims file may be pertinent to the claim for service connection for a psychiatric disability, it is considered relevant evidence.  Thus, the appellant's original service connection claim will be reconsidered without requiring the submission of new and material evidence. 

Before turning to the merits of the appellant's claim, the Board must determine if it would be prejudicial to the appellant to address the merits of the claim.  In this case, the August 2007 rating decision considered the claim, and evidence, on the merits, without regard to finality of any prior rating decision.  Accordingly, the Board finds that it would not be prejudicial to the appellant for the Board to address the merits of her claims.

The issue of entitlement to service connection for a seizure disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant has not been shown to have a psychiatric disability that manifested during active duty or ACDUTRA or within one year after active duty, or a current psychiatric disability that is causally or etiologically related to her active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder (to include bipolar disorder, paranoid schizophrenia and schizoaffective disorder) was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board finds that a letter dated in May 2007 satisfied the duty to notify provisions prior to the August 2007 rating decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the appellant what information and evidence was needed to substantiate her service connection claim for bipolar and paranoid schizophrenia.  The appellant was notified of how VA determines the disability rating and effective date if her claim is granted.  The letter also informed the appellant of her and VA's respective duties for obtaining evidence.  The letter requested that she provide enough information for the RO to request records from any sources of information and evidence identified by the appellant.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the appellant's National Guard treatment records, National Guard personnel records, private treatment records, Social Security Disability records, a VA examination report dated in May 2012 and the appellant's statements in support of her claim.

A May 2012 VA examination report reflects that the examiner conducted a review of the appellant's claims file in addition to obtaining an oral history and providing an evaluation of the appellant.  Following the above, the examiner provided an assessment of the appellant's service connection claim for a psychiatric disability.  The examiner provided a rationale for her opinion, which appears to be based on both the medical and lay evidence of record.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  

The Board recognizes that the record may not contain all of the appellant's service and National Guard treatment records.  In this regard, the February 2011 Board remand noted that the only service treatment records in the claims file are copies from the Oklahoma National Guard that appear to be incomplete with respect to the appellant's period of active duty.  The Appeals Management Center (AMC) contacted the Records Management Center (RMC) in April 2011 to obtain the appellant's active duty service treatment records.  The RMC advised the AMC that several searches were conducted and they were unable to locate the service treatment records.  An August 2011 report of contact shows that the AMC contacted the appellant and asked her if she had any of her service treatment records in her possession.  She informed the AMC that she did not have these records.  An August 2011 memorandum reveals a formal finding of unavailability of any additional service treatment records not already associated with claims file with a list of the efforts to obtain these records.  Accordingly, the Board finds that VA has fulfilled its heightened duty to assist the appellant when service treatment records are unavailable, through no fault of her own.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  

As noted above, the issue on appeal was remanded by the Board in December 2009 and February 2011.  The December 2009 Board remanded on the basis that the appellant was not provided proper notice for her request to reopen her service connection claim for a psychiatric disorder and to obtain any outstanding private treatment records after obtaining the appropriate consent by the appellant.   The appellant was provided with appropriate notice in February 2010 with respect to the claim to reopen.  After obtaining the appropriate consent from the appellant, the appellant's private treatment records were obtained and associated with the claims file.  The Board remanded the claim in February 2011 to obtain all service personnel records for the appellant with the Oklahoma National Guard and service records from the National Personnel Records Center.  The Oklahoma Army National Guard submitted a copy of the appellant's service records pertaining to the appellant in March 2011.  The AMC attempted obtain the appellant's service records from the Records Management Center (which is the appropriate location to obtain the appellant's service records); however, they were informed that there were no records at the RMC in April 2011.  Thus, the Board finds that there was substantial compliance with the December 2009 and February 2001 Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).   

There is no other indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.


II.  Merits of the Claim for Service Connection

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.   38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  The fact that an appellant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The appellant served in the Army Nation Guard from December 1996 to January 2001.  National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Id.  In this case, the appellant's service personnel records indicate that she was activated from June 1997 to October 1997. After the end of her period of activation, she remained in the National Guard from October 1997 to January 2001.  The appellant's Army National Guard Current Annual Statement provided a Military Membership Status Identifier of "B1" for this period of service.  "B1" denotes inactive Army National Guard service.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for an organic disease of the nervous system, such as sensorineural hearing loss and/or tinnitus, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

As noted above, in assessing the appellant's service connection claim for a psychiatric disability, the Board must first determine whether the appellant has a current diagnosis of the claimed disability.  Private treatment records show that the appellant has a diagnosis of bipolar disorder, schizophrenia, schizoaffective bipolar type and major depressive disorder with psychotic features.  Furthermore, a May 2012 VA examination shows that the appellant has a diagnosis of schizoaffective disorder bipolar type.  Thus, the appellant has a current diagnosis psychiatric disorder.

Nevertheless, the medical evidence does not show that any psychiatric disability diagnosed during the appeal period is related to active duty service, ACDUTRA or INACDUTRA or manifested by continuity of symptomatology indicative of a psychiatric disability after discharge from active duty military service.  The appellant's service treatment records do not show any complaints of, or treatment for, a psychiatric disability.  The first medical evidence of a diagnosis of a psychiatric disability was in January 2003, approximately two years after discharge from Army National Guard service in January 2001.  The Board notes that the appellant was not on ACDUTRA when she was first diagnosed with psychiatric disability.  Furthermore, the medical record does not show that the appellant first had symptoms of a psychiatric disability during active duty, a period of ACDUTRA or INACDUTRA. 

The Board recognizes that the appellant asserts that she received treatment soon after active duty service on May 3, 1999 and that she stayed on active duty until the end of July 1999.  See June 2007 statement in support of claim.  She noted that her Unit Commander noticed she was starting to have an onset of a mood disorder and transferred her back to her original unit.  The appellant explained that soon after discharge from the National Guard she sought professional help.  The appellant asserted in the October 2007 notice of disagreement that her bipolar/paranoid schizophrenia or schizoaffective disorder with epileptic seizures began during active duty status during the May 3, 1999 tornado that hit Oklahoma and that her noncommissioned officer told her not to seek treatment and instead he got her out of the military.  A review of the appellant's Reserve personnel record shows that she was not on active duty on May 3, 1999.  Furthermore, the appellant's state-controlled National Guard service from December 1996 to June 1997 and from October 1997 to January 2001 (except for the dates of ACDUTRA from May 30, 1998 to June 13, 1998 and from August 12, 1999 to August 26, 1999) does not constitute active service for VA benefits purposes.  Allen, 21 Vet. App. at 57.  The appellant does not contend and the evidence of record does not otherwise show that her psychiatric disabilities are related to her active duty service in 1997.

As the record does not contain evidence of a psychiatric disability during active duty, a diagnosis of a psychiatric disability during ACDUTRA or the onset of symptoms of a psychiatric disability during ACDUTRA and there is no lay or medical evidence of continuity of symptomatology of a psychiatric disability since discharge from active duty in October 1997, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the appellant's psychiatric disabilities and her active military service.

In this case, the record contains a negative medical opinion.  The appellant was provided with a VA examination in May 2012.  After obtaining an oral history of the appellant's psychiatric disabilities and reviewing the claims file, the examiner provided the opinion that none of the appellant's psychiatric disabilities are at least as likely as not related to active duty service or worsened by service.  The examiner explained that there is no evidence in the records that the appellant had symptoms during her only active duty period.  She notes that the appellant claims that she was traumatized by picking up "200 body parts" from a tornado on May 3, 1999 and that she was activated for this humanitarian effort; however, there is no record of the appellant being activated or being involved in the humanitarian efforts for the May 3, 1999 tornado in the claims file.  Additionally, there is no mention of the appellant having problems related to being traumatized in the military and/or by the tornado in any of her psychiatric records.  The examiner observed that the records from the appellant being hospitalized in 2003 show that the appellant reported having depression at age 15 and hypomania at age 16, as well as, hallucinations at 17 or 18 indicating a pre-existing condition.  The examiner reported that it was unclear from the records whether the appellant had psychotic symptoms in 2001 but she claims that these symptoms worsened in 2001.  The examiner noted that the appellant scored positive for marijuana use in April 2000 and she was discharged in January 2001.  The Board finds that the VA opinion is probative as the examiner reviewed the record and provided a clear rationale for her opinion based on all of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

In conclusion, the evidence of record shows that there is no contemporaneous evidence that indicates the appellant had a psychiatric disability during active duty or had its onset during ACDUTRA, there is no lay evidence of continuity of symptomatology since active duty military service and the probative medical opinion provides evidence against the claim that a psychiatric disability is related to active military service.  For these reasons, the Board finds that the preponderance of the evidence is against the appellant's service connection claim for a psychiatric disability.  Accordingly, the Board concludes that service connection for a psychiatric disability is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, paranoid schizophrenia and schizoaffective disorder, is denied.


REMAND

The appellant was provided with a VA examination in July 2012 for her service connection claim for a seizure disorder.  The VA examiner determined that the appellant did not have a current diagnosis of a seizure disorder.  In this regard, the examiner noted that the appellant is being treated by Dr. M., a neurologist in Oklahoma City, Oklahoma.  The examiner stated that the appellant's neurologist faxed a copy of the appellant's initial visit and most recent visit.  She observed that the neurologist did not list a seizure disorder as a diagnosis; however, there was a diagnosis of transient alteration of awareness.   The Board observes that the record does not contain the private treatment records of Dr. M to include the treatment records referenced by the July 2012 VA examiner.  As these records are pertinent to the appellant's claim, the Board finds that it is necessary to attempt to obtain the private neurological treatment records reviewed by the July 2012 VA examiner, as well as, any other outstanding treatment records from the private neurologist.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain copies of the treatment records of Dr. M., the appellant's private neurologist, referenced in the July 2012 VA examination by contacting the Veteran, and requesting that he provide the dates of treatment, and address for Dr. M..  Any authorization required to obtain the private treatment records of Dr. M. in Oklahoma City, Oklahoma with respect to the appellant's seizure and/or other neurological disorders should be obtained from the Veteran.  After securing the appropriate consent from the appellant, VA should attempt to obtain any such treatment records that have not previously been associated with the VA claims folder.  

2. After completing the foregoing and associating with the claims file any outstanding private treatment records, schedule the appellant for a VA examination by an appropriate specialist with respect to the appellant's service connection claim for a seizure disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any seizure disorder or any other neurological disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the appellant's active military service.  The examiner should provide a complete explanation for all conclusions reached.  

3. Thereafter, readjudicate the appellant's claim of entitlement to service connection for a seizure disability, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


